Mr. Justice Potter and Mr. Justice Stewart,
dissenting:
If it certainly appeared in the opinion of the learned judge that in determining the unfitness of the applicant, he was governed only by the numbers on one side and the other of the petitioners and remonstrants, we would agree that this was a wholly erroneous way of reaching a decision and a reversal would be called for. But we think the opinion warrants a fair inference that he had regard as well to other evidence. What that evidence was, is not set out in the opinion, nor was it necessary that it should be, but that he had other evidence before him we think is clearly implied in what he says.
We would affirm the judgment of the Superior Court, and the order of the court of quarter sessions.